Citation Nr: 0842466	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-10 852 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
foot fracture.

2.  Entitlement to service connection for arthritis of the 
left foot.

3.  Entitlement to service connection for residuals of 
arthritis of the right knee.

4.  Entitlement to service connection for residuals of 
arthritis of the left knee.

5.  Entitlement to total disability rating on the basis of 
individual unemployability.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1986 to September 
1986, and from March 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for left foot 
fracture, arthritis in the left foot, arthritis in the right 
knee, and arthritis in the left knee and entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).

The claims for service connection for right knee arthritis, 
left knee arthritis and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left third metatarsalgia had its onset in 
service.

2.  The evidence fails to show that the veteran currently has 
arthritis of the left foot.  


CONCLUSION OF LAW

1.  Residuals of left foot fracture, metatarsalgia of third 
metatarsal, were incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  Arthritis of the left foot was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  


A.	Residuals of Left Foot Fracture

The veteran claims that she sustained a foot injury in 
February 1992 while stationed in Egypt, and her foot was 
casted for about six weeks.  X-ray at the time of the injury 
showed a fracture of the left foot bone.  She claims that 
today she cannot get down on her knees without making sure 
that there is something to pull her up.  As a result, she has 
been unable to work in the trucking business because she 
cannot climb in and out of tractors without great difficulty.  

Service medical records show that the veteran was seen in 
February 1992 for a fracture of the second bone of the left 
tarsus.  It was noted that the veteran dropped a float pad 
from a tractor on her foot.  The physician noted reddish and 
swollen area on the tarsus and prescribed short-leg case for 
two weeks.  

The had a VA examination in February 2005 at which she 
reported that fracturing her left third metatarsal in 1992 
due to dropping a 10 pound pad onto the left foot.  The 
injury was treated with a cast for six weeks.  She has no 
weakness or fatigability of her left foot.   Physical 
examination revealed a localized tenderness to palpation at 
the third metatarsal head, but no edema, weakness, or 
instability was present.  X-rays were normal.  The assessment 
was left foot third metatarsal fracture with residual 
metatarsalgia localized to the third metatarsal head.  

Although there is no definitive opinion relating the 
veteran's metatarsalgia to her left foot fracture in service, 
the VA examiner's findings are consistent with the area of 
the foot where she sustained that fracture in service.  The 
Board thus finds evidence to be in equipoise and, resolving 
reasonable doubt in favor of the veteran, that service 
connection for residuals of left foot fracture, metatarsalgia 
of the third metatarsal head is warranted. 

B.	Left Foot Arthritis

The veteran claims that she has arthritis in her left foot 
secondary to her left foot fracture, which now causes her to 
walk with a slight limp.  However, the two x-ray examinations 
that the veteran underwent were normal, showing no arthritis 
or other injuries in the veteran's left foot.  The VA and 
private medical records are silent for any treatment for or 
diagnosis of left foot arthritis.  Thus the medical evidence 
fails to establish that the veteran has a current diagnosed 
disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for arthritis 
of the left foot is denied because medical evidence fails to 
establish the veteran has a current disability for which 
service connection may be granted.

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in October 2004 and July 
2006 that discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Thus, VA has 
satisfied its duty to notify and satisfied that duty prior to 
the issuance of the January 2007 statement of the case.  The 
veteran was provided additional notice in April 2007.  
However, the issuance of an additional supplemental statement 
of the case is not required because no evidence was received 
subsequent to the June 2006 supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37 (2007).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained a medical examination in relation 
to these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the residuals of left foot fracture, 
metatarsalgia of the 3rd metatarsal, is granted.

Service connection for arthritis of the left foot is denied.  


REMAND

The veteran claims that her right and left knee arthritis is 
either directly related to or secondary to her now service-
connected residuals of her left foot fracture.  As such, the 
RO must readjudicate these claims in light of the Board's 
favorable action.

The veteran's private and VA treatment notes show treatment 
for complaints of bilateral knee pain, but fail to provide a 
diagnosis of any knee disorder.  Thus, the Board finds that a 
VA examination is necessary to determine whether the veteran 
has any current diagnosable knee disorders and, if so, its 
etiology.  Thus, further development is needed prior to 
appellate review.  38 C.F.R. § 3.159(c)(4). 

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's now service-
connected left foot disability, as the resolution of that 
claim might have bearing upon the claim for a TDIU rating.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.	Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any right or left knee 
disability found to be present.  The 
claims folder must be made available to 
the examiner.  The examiner should 
state whether the veteran has any 
current knee disorder, bilateral or 
unilateral.  If a joint disability, to 
include arthritis, of any knee is 
shown, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that it is related to or 
had its onset in service or was caused 
or aggravated by her service-connected 
residuals of left foot fracture, 
metatarsalgia of the 3rd metatarsal.  
All findings and conclusions should be 
set forth in a legible report.

2.	Then, readjudicate the service 
connection claims on both a direct and 
a secondary basis.  Then, after taking 
any additional development deemed 
appropriate, reconsider the veteran's 
TDIU claim.  If the determinations 
remain adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


